I cannot concur. I do not think the action is strictly upon the contract; it respects the equitable disposition of lands of which the plaintiff has the legal title, and the defendant such equities as his partly performed contract gives him. Defendant refuses further performance, but retains possession of the land. Equity requires that the land be converted into money and the money be equally distributed. The judgment appealed from provides such relief. If plaintiff had given defendant a conveyance of the land and this action were simply to enforce his equitable lien for the unpaid purchase-money, the debt would be the substantive cause of action and the right to equitable relief would be barred with the debt itself. (Borst v. Corey, 15 N.Y. 505.) In that case the plaintiff had parted with his title, and had only the lien which equity gave him. Here the plaintiff retains his title, and the defendant has only such equities as his part performance gives him. These two estates in the land, the one legal and the other equitable, may co-exist for an indefinite period unless the parties merge them. The defendant refuses to act as he has agreed, and the plaintiff willing to do equity seeks its aid, not strictly to enforce his equitable lien, but to obtain from his own land what it ought as between him and the defendant to yield him. His action for the debt may be barred, but this right to make an equitable disposition of his land and its proceeds continues to exist. (Lewis v. Hawkins, 23 Wall. 119; Hardin
v. Boyd, 113 U.S. 757.) The six years' limitation under section 382 does not apply, and the ten years' limitation under section 388 had not expired when this action was commenced.
All concur with PARKER, J., except LANDON, J., dissenting, and FOLLETT, Ch. J., not sitting.
Judgment reversed. *Page 143